§ .
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ARLINGTON INDUSTRIES, INC.,
Plaintiff-Cross Appellant, '
V.
BRIDGEPORT FITTINGS, INC.,
Defendant-Appellant.
2010-1377, -1400, -1408 .
Appeals from the United States District Court for the
Middle District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, J11dge Christopher C. C0n-
ner.
ON MOTION
ORDER
Arlington Industries, Inc. moves for an unopposed
motion for an extension of tirne, until Novernber 11, 2011,
to file its opening brief
Up0n consideration thereof
IT ls ORDERED THAT:

ARLINGTON INDUSTRIES V. BRlDGEPORT 2
The motion for an extension of time is granted to the
extent that Arlington’s opening brief will be due 14 days
after this Court’s decision regarding Arlington’s pending
motion to remand
FOR THE COURT
001 1 1 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Kathryn L. Clune, Esq.
Deanne E. Maynard, Esq.
S24 FlLED
U.S. COURT
ms FED€§AlPé1EétSrF°“
0CT 1 1 2011
.IAN HORBALY
CLERK